     Case 3:19-cv-00679-MMD-WGC Document 6 Filed 11/19/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     TACUMA J. M'WANZA-EL,                               Case No. 3:19-cv-00679-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     SCOTT DAVIS et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On October 27, 2020, the Court denied Plaintiff’s application to proceed in forma

11   pauperis for prisoners as moot because Plaintiff was no longer incarcerated. (ECF No.

12   4). The Court directed Plaintiff to file an application to proceed in forma pauperis for non-

13   prisoners by November 30, 2020. (Id.)

14          On November 17, 2020, Plaintiff filed a motion for reconsideration and/or a motion

15   for extension of time.    (ECF No. 5).     In the motion, Plaintiff states that he is now

16   incarcerated at the Washoe County Jail and seeks an extension of time to get another

17   application to proceed in forma pauperis from the jail. (Id.)

18          The Court grants the motion for reconsideration. Because Plaintiff is incarcerated

19   again, the Court will accept Plaintiff’s original application to proceed in forma pauperis for

20   prisoners (ECF No. 1). The Court will reinstate the original application as an active,

21   pending motion.

22   II.    CONCLUSION

23          For the foregoing reasons, it is ordered that the motion for reconsideration (ECF

24   No. 5) is granted.

25          It is further ordered that the Clerk of the Court reinstate the application to proceed

26   in forma pauperis (ECF No. 1) as an active, pending motion.

27   ///

28   ///
     Case 3:19-cv-00679-MMD-WGC Document 6 Filed 11/19/20 Page 2 of 2



1          It is further ordered that the Court will screen Plaintiff’s complaint (ECF No. 1-1) in
2    a separate order.
3
4          DATED THIS 19th day of November 2020.
5
6                                              UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
